207 N.W.2d 362 (1973)
In re Application for Discipline of Charles G. SATTERLEE, an Attorney at Law of the State of Minnesota.
No. 44337.
Supreme Court of Minnesota.
May 11, 1973.
*363 R. B. Reavill, Adm. Director on Professional Conduct, St. Paul, for appellant.
Charles G. Satterlee, pro se.
Considered en banc without oral argument.
PER CURIAM.
This is a disciplinary proceeding commenced by the administrative director on professional conduct against respondent.
Charles G. Satterlee, hereinafter referred to as respondent, is 40 years of age. He was admitted to practice law in Minnesota on May 27, 1958, and has practiced his profession for some years in the city of Wadena, Minnesota. He is presently suspended from the practice of law for failure to pay the 1973 registration fee required by the rules of this court.
The charges against respondent relate mainly to failure to attend to matters entrusted to him as an attorney and to delinquencies in payment of state and Federal taxes. The administrative director, from his investigation, has informed this court that respondent's trouble arises from the fact that he is an alcoholic who has been unable to control his drinking problem and as a result has neglected legal matters entrusted to him. The administrative director further informs the court that respondent is a competent lawyer when not drinking, but that as long as he continues to be an alcoholic he is incompetent to practice law.
Respondent and the administrative director have entered into a stipulation wherein respondent admits the allegations of the petition to be true and agrees that they shall have the same force and effect as if found by a referee of the Supreme Court of Minnesota after a hearing. He has waived the appointment of a referee and an oral hearing. His misconduct relates mainly to dilatory conduct in handling clients' affairs as well as his own affairs.
On the basis of the stipulation and the investigation of the administrative director, respondent is hereby suspended indefinitely from the practice of law in Minnesota, with permission to apply for reinstatement upon a showing that he has made a settlement satisfactory to the taxing authorities of all income tax matters; that he has refunded all moneys held by him for and on behalf of his clients; and upon such further showing as the court may require, by experts in the treatment of alcoholics, that he has had his drinking problem under control for such time as to make it probable that he will be able to refrain from the use of alcohol. It is ordered that respondent return to his clients, or to such persons as the clients may designate, all such clients' files in his possession or under his control.